Execution Version




MAKE-WHOLE AGREEMENT
This Make-Whole Agreement (this “Agreement”) is entered into by and between
Enviva Holdings, LP, a Delaware limited partnership (with its successors and
permitted assigns, hereinafter called “Payor”), and Enviva, LP, a Delaware
limited partnership (with its successors and assigns, hereinafter called
“Payee”). Payor and Payee are collectively referred to as the “Parties” and
individually as a “Party.”
WHEREAS, pursuant to that certain Contribution Agreement (the “Contribution
Agreement”) dated as of March 21, 2019 by and among Enviva Partners, LP (“MLP”),
Enviva Development Holdings, LLC (“DevCo”), and Payor, among other things, DevCo
contributed to MLP the Class B Units in Enviva Wilmington Holdings, LLC (the
“Contributed Interests”), the sole member of Enviva Pellets Hamlet, LLC (“HAM”);
WHEREAS, immediately following the contribution of the Contributed Interests to
MLP, MLP contributed (i) 99.999% of the Contributed Interests to Payee, a
wholly-owned subsidiary of MLP, and (ii) 0.001% of the Contributed Interests to
Enviva GP, LLC, a Delaware limited liability company and the general partner of
Payee (“Enviva GP, LLC”), and immediately upon receipt thereof, Enviva GP, LLC
contributed 0.001% of the Contributed Interests to Payee; and
WHEREAS, as an inducement to Payee’s consummation of the transactions
contemplated by the Contribution Agreement, among other things, Payor is willing
to pay to Payee the Make-Whole Payments (as defined below) and other payment
described herein on the terms and subject to the conditions set forth herein.
NOW THEREFORE, in consideration of the premises set forth herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Payor covenants and agrees as follows:
1.Definitions. The following terms used in this Agreement have the following
meanings:
(a)    “Actual Production” means, with respect to a Quarter, the amount (in MT)
of Biomass produced by the Hamlet Plant during such Quarter.
(b)    “Base Price” shall mean, with respect to any Shipment during a Quarter,
the price per MT of Biomass set forth in Exhibit A for such Quarter.
(c)    “Biomass” means wood pellets that conform to the Specifications (as
defined in the Master Biomass Purchase Agreement) and the Sustainability
Criteria (as defined in the Master Biomass Purchase Agreement).
(d)    “Business Day” means any day other than a Saturday, a Sunday, or a day on
which banks in New York City are authorized or required by law to be closed.
(e)    “Closing Date” has the meaning set forth in the Contribution Agreement.





--------------------------------------------------------------------------------




(f)    “Confirmation” means that certain confirmation dated March 20, 2019 by
and between EWH and Payee, entered into pursuant to the Master Biomass Purchase
Agreement, as amended, supplemented or restated from time to time.
(g)    “EWH” means Enviva Wilmington Holdings, LLC, a Delaware limited liability
company.
(h)    “Excess Expenditures” shall have the meaning set forth in Section 2.
(i)    “Excess Expenditures Statement” shall have the meaning set forth in
Section 2.
(j)    “Excess Production” means, with respect to a Quarter, the amount, if any,
by which Actual Production (excluding any amounts which Payee rejected in
accordance with Section 10(a) of the Master Biomass Purchase Agreement for which
replacement Biomass was not provided pursuant to Section 10(c) of the Master
Biomass Purchase Agreement) exceeds Forecast Production.
(k)    “Forecast Production” means, with respect to a Quarter, the amount (in
MT) of Biomass forecast to be produced by the Hamlet Plant as set forth in
Exhibit B hereto.
(l)    “Forecast Production Shortfall” means, with respect to a Quarter, the
amount, if any, by which Forecast Production exceeds Actual Production.
(m)    “Force Majeure Event” means any event or circumstance which prevents EWH
from performing its obligations under the Confirmation, which event or
circumstance was not anticipated or reasonably foreseeable by EWH as of the date
of the Confirmation, which is not within the reasonable control, or the result
of the negligence, of EWH, and which, by the exercise of due diligence, EWH is
unable to overcome or avoid or cause to be avoided. A Force Majeure Event may
include the following, to the extent that each satisfies the foregoing
requirements: any act of God or the elements, earthquakes, floods, landslides,
hurricanes, civil disturbances, sabotage, acts of public enemies, war,
blockades, insurrections, riots, epidemics, fires or explosions. For the
avoidance of doubt, a lack of funds, the availability of a more attractive
market, changes in law or regulations or inefficiencies in operations shall not
constitute a Force Majeure Event.
(n)    “Hamlet Plant” means the wood pellet production plant under construction
in Hamlet, North Carolina.
(o)    “Incentive Payment” shall have the meaning set forth in Section 1(b).
(p)    “Make-Whole Payment” shall have the meaning set forth in Section 1(a).
(q)    “Make-Whole Term” shall have the meaning set forth in Section 1(a).
(r)    “Master Biomass Purchase Agreement” means the Master Biomass Purchase and
Sale Agreement, dated as of April 9, 2015, by and between Payee and EWH.
(s)    “MT” means metric tons.


2

--------------------------------------------------------------------------------




(t)    “Operations Fee” means the price per MT of Biomass set forth in Exhibit
C.
(u)    “Quarter” means a calendar quarter; provided, however, the Quarter ended
June 30, 2019 shall be deemed to begin on the date MLP acquired the Contributed
Interests pursuant to the Contribution Agreement.
(v)    “Quarterly Statement” shall have the meaning set forth in Section 1(c).
(w)    “Regulatory Costs” means costs and expenses incurred by EWH or HAM
required to deal with any event, incident, condition, or situation which gives
rise to, or could reasonably be expected to result in, a breach of or any
liability or reporting obligation under any law, damage to any asset or property
of EWH or HAM, the injury, illness, or death of any natural person, including
the safeguarding of health, life, and property, obtaining required permits or
licenses, or otherwise complying with applicable law.
(x)    “Retained Matters” has the meaning set forth in the Sampson Contribution
Agreement.
(y)    “Sampson Contribution Agreement” means that certain Contribution
Agreement by and between EWH and MLP dated November 1, 2016.
(z)    “Shipment” means a consignment of Biomass shipped on board truck(s) or
rail car(s) and delivered by EWH to Payee pursuant to the Confirmation.
1.Make-Whole Payments and Incentive Payments.
(a)    If, with respect to any Quarter during the period beginning with (and
including) the Quarter ended June 30, 2019 through and including the Quarter
ended June 30, 2020 (the “Make-Whole Term”), there is a Forecast Production
Shortfall as a result of (i) Payee’s rejection of all or any part of any one or
more Shipments during such Quarter in accordance with Section 10(a) of the
Master Biomass Purchase Agreement and replacement Biomass not having been
provided pursuant to Section 10(c) of the Master Biomass Purchase Agreement,
(ii) EWH’s failure to deliver in any one or more Shipments during such Quarter a
quantity of Biomass equal to the Forecast Production for such Quarter, other
than due to a Force Majeure Event or Payee’s failure to perform under the Master
Biomass Purchase Agreement, or (iii) EWH’s failure to comply with its
obligations pursuant to Section 5 of the Master Biomass Purchase Agreement (or
any combination of the events described in such clauses (i), (ii) and (iii)),
Payor shall pay Payee an amount per MT of such Forecast Production Shortfall
equal to the positive difference, if any, between the Base Price for such
Quarter and the Operations Fee (each Quarterly payment, a “Make-Whole Payment”).
(b)    If, with respect to any Quarter during the Make-Whole Term, there is
Excess Production, Payee shall pay Payor an amount equal to $20 per MT for each
MT of Excess Production (each Quarterly payment, an “Incentive Payment”).
(c)    Not later than ten (10) Business Days after the end of each Quarter,
Payor will provide Payee with a statement (each statement, a “Quarterly
Statement”) setting forth the Actual Production and any Forecast Production
Shortfall or Excess Production with respect to such Quarter, and the


3

--------------------------------------------------------------------------------




amount of the Make-Whole Payment or Incentive Payment due with respect to such
Quarter, if any. If a Make-Whole Payment is due for such Quarter, Payor shall
pay the amount of such Make-Whole Payment to Payee within five (5) Business Days
after delivery of a Quarterly Statement to the account set forth in Exhibit D
hereto (or such other account identified by Payee to Payor prior to delivery of
a Quarterly Statement). Any Make-Whole Payments shall be reduced by the amount
of any payments paid to Payee by EWH pursuant to Section 11(a) of the Master
Biomass Purchase Agreement. If an Incentive Payment is due for such Quarter,
Payee shall pay the amount of such Incentive Payment to Payor within five (5)
Business Days after delivery of a Quarterly Statement to the account set forth
in Exhibit E hereto (or such other account identified by Payor to Payee prior to
delivery of a Quarterly Statement or as set forth in a Quarterly Statement).
(d)    Any Make-Whole Payment paid with respect to any Quarter is not required
to be reimbursed to or recouped by Payor in any subsequent Quarter as a result
of future production or otherwise. Any Incentive Payment paid with respect to a
Quarter shall not be used to offset any Make-Whole Payment that may be due (or
may have been paid) with respect to any Quarter.
(e)    Payor shall be entitled to offset in whole or in part any Make-Whole
Payments owed to Payee pursuant to this Agreement against any unpaid Second
Payment (as defined in the Contribution Agreement), Second Payment Fee (as
defined in the Contribution Agreement), Third Payment (as defined in the
Contribution Agreement), and/or Third Payment Fee (as defined in the
Contribution Agreement) owed by Payee to Payor’s wholly-owned subsidiary, DevCo,
pursuant to the Contribution Agreement.


2.Reimbursements. Payor hereby agrees to be responsible, and reimburse Payee,
for the amount, if any, by which the aggregate costs incurred by EWH to complete
construction of the Hamlet Plant (other than punch list items) and to commence
the production and shipment of wood pellets to Payee’s marine export terminal
located at the Port of Wilmington, North Carolina exceed an aggregate
$157,500,000 (such excess costs, “Excess Expenditures”); provided, however,
Excess Expenditures will not include any Regulatory Costs, clear and deliberate
costs outside the original scope of the construction plan, or costs incurred to
accelerate the current construction schedule contemplated in the Hamlet Plant
spend forecast attached hereto as Exhibit F. Not later than ten (10) Business
Days after the end of each month in which Excess Expenditures were incurred by
EWH, Payee shall provide Payor with a written statement (the “Excess
Expenditures Statement”) setting forth the amount of such Excess Expenditures.
Payor shall pay the amount of such Excess Expenditures within five (5) Business
Days after delivery of the Excess Expenditures Statement to the account set
forth in Exhibit C hereto (or such other account identified by Payee to Payor
prior to the delivery of the Excess Expenditure Statement or as set forth in the
Excess Expenditure Statement).
3.Payments under the Sampson Contribution Agreement. If any amounts are paid by
EWH after the Closing Date pursuant to Section 5.8 of the Sampson Contribution
Agreement in respect of Retained Matters, Payee shall promptly notify Payor of
the amount of such payments and provide reasonable documentation in support
thereof and Payor shall pay an equal amount to Payee within ten (10) Business
Days after payment of the amounts by EWH, by wire transfer of immediately
available funds to the account designated by Payee.


4

--------------------------------------------------------------------------------




4.Payments. Payor or Payee, as applicable, shall make each payment under this
Agreement in immediately available funds and in U.S. dollars.
5.Tax Treatment. The Parties intend that any payments made under Section 1,
Section 2, and Section 3 of this Agreement will be characterized for U.S.
federal income tax purposes as a purchase price adjustment to the consideration
paid under the Contribution Agreement.
6.Successors and Assigns.
(a)    All of the terms of this Agreement will be binding upon, and inure to the
benefit of, and be enforceable by, the Parties and their respective successors
and permitted assigns.
(b)    Neither this Agreement nor any of the rights, interests, or obligations
hereunder shall be assignable by either Party without the prior written consent
of the other Party; provided, however, Payee may assign its rights, interests,
or obligations hereunder to a wholly-owned subsidiary of Payee without the prior
written consent of Payor; provided, further, no such assignment by Payee shall
relieve Payee of any of its obligations hereunder.
7.Amendments and Waivers. All amendments to this Agreement must be in writing
and signed by the Parties. A Party may, only by an instrument in writing, waive
compliance by the other Party with any term or provision of this Agreement. The
waiver by any Party of a breach of any term or provision of this Agreement shall
not be construed as a waiver of any subsequent breach. Except as otherwise
expressly provided herein, no failure to exercise, delay in exercising, or
single or partial exercise of any right, power, or remedy by a Party, and no
course of dealing between the Parties, shall constitute a waiver of any such
right, power, or remedy.
8.Notices. Unless otherwise provided herein, all notices, requests, consents,
approvals, demands, and other communications to be given hereunder will be in
writing and will be deemed given upon (%3) confirmed delivery by a reputable
overnight carrier or when delivered by hand, addressed to the respective Parties
listed below at the following addresses (or such other address for a Party
hereto as will be specified by like notice); (%3) actual receipt; (%3) the
expiration of four Business Days after the day when mailed by registered or
certified mail (postage prepaid, return receipt requested), addressed to the
respective Parties listed below at the following addresses (or such other
address for a Party hereto as will be specified by like notice); (%3) delivery
by facsimile, with receipt confirmed, to a Party, at the facsimile number set
forth below (or at such other facsimile number as such Party shall designate by
like notice), or (%3) delivery by electronic mail to a Party at the electronic
mail address set forth below (or at such other address as such Party shall
designate by like notice); provided, however, in the case of any notice
delivered by electronic mail, the notifying Party shall send notice by
facsimile, hand, courier, or overnight delivery service not later than the
following Business Day:


5

--------------------------------------------------------------------------------




If to Payor, addressed to:
Enviva Holdings, LP
7200 Wisconsin Avenue
Suite 1000
Bethesda, MD 20814
Attn: General Counsel
Facsimile No.: (240) 482-3774
Email: william.schmidt@envivabiomass.com


If to Payee, addressed to:
Enviva, LP
7200 Wisconsin Avenue
Suite 1000
Bethesda, MD 20814
Attn: General Counsel
Facsimile No.: (240) 482-3774
Email: william.schmidt@envivabiomass.com


9.Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware without reference to the choice of law
principles thereof.
10.Dispute Resolution; Waiver of Jury Trial.


6

--------------------------------------------------------------------------------




(a)    Each of the Parties (%4) consents to submit itself to the exclusive
personal jurisdiction and venue of any U.S. federal court located in the State
of Delaware or any Delaware state court with respect to any suit relating to or
arising out of this Agreement, (%4) agrees it will not attempt to defeat or deny
such personal jurisdiction or venue by motion or otherwise, (%4) agrees it will
not bring any such suit in any court other than a U.S. federal or state court
sitting in the State of Delaware, (%4) irrevocably agrees any such suit (whether
at law, in equity, in contract, in tort, or otherwise) shall be heard and
determined exclusively in such U.S. federal or state court sitting in the State
of Delaware, (%4) agrees to service of process in any such action in any manner
prescribed by the laws of the State of Delaware, and (%4) agrees service of
process upon such Party in any action or proceeding shall be effective if notice
is given in accordance with Section 8.
(b)    EACH PARTY ACKNOWLEDGES AND AGREES ANY SUCH CONTROVERSY THAT MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUCH LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT.
11.Severability. In the event any of the provisions hereof are held to be
invalid or unenforceable under applicable laws, the remaining provisions hereof
will not be affected thereby. In such event, the Parties hereto agree and
consent such provisions and this Agreement will be modified and reformed so as
to effect the original intent of the Parties as closely as possible with respect
to those provisions that were held to be invalid or unenforceable.
12.Rights of Third Parties. Nothing expressed or implied in this Agreement is
intended or shall be construed to confer upon or give any person, other than the
Parties, any right or remedies under or by reason of this Agreement.
13.Counterparts. This Agreement may be executed by facsimile or electronic mail
exchange of .pdf signature pages and in one or more counterparts, all of which
shall be considered one and the same agreement, and shall become effective when
one or more counterparts have been signed by each Party hereto and delivered
(including by facsimile or electronic mail exchange of .pdf signature pages) to
the other Parties hereto.
14.Specific Performance. The Parties agree if any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached, irreparable damage would occur and money damages may not be
a sufficient remedy. In addition to any other remedy at law or in equity, each
of Payor and Payee shall be entitled to specific performance by the other Party
of its obligations under this Agreement and immediate injunctive relief, without
the necessity of proving the inadequacy of money damages as a remedy.
[The remainder of this page has been left blank intentionally.
The signature page follows.]




7

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, Payor has executed this Agreement this _____th of _______,
2019.


ENVIVA HOLDINGS, LP


By:
Enviva Holdings GP, LLC, as its sole general partner



By:
/s/ WILLIAM H. SCHMIDT, JR    

Name:
William H. Schmidt, Jr.

Title:
Executive Vice President, Corporate Development and General Counsel







ENVIVA, LP


By: Enviva GP, LLC, as its sole general partner




By: /s/ SHAI EVEN    
Name: Shai Even
Title: Executive Vice President and Chief Financial
Officer


MAKE-WHOLE AGREEMENT
SIGNATURE PAGE

--------------------------------------------------------------------------------






EXHIBIT A


Base Price




[Certain information has been excluded from this exhibit because it is both (i)
not material and (ii) would be competitively harmful if publicly disclosed.]


EXHIBIT A



--------------------------------------------------------------------------------






EXHIBIT B


Forecast Production


[Certain information has been excluded from this exhibit because it is both (i)
not material and (ii) would be competitively harmful if publicly disclosed.]




EXHIBIT B

--------------------------------------------------------------------------------






EXHIBIT C


Operations Fee


[Certain information has been excluded from this exhibit because it is both (i)
not material and (ii) would be competitively harmful if publicly disclosed.]




EXHIBIT C

--------------------------------------------------------------------------------






EXHIBIT D


Payee Account Information


[Certain information has been excluded from this exhibit because it is both (i)
not material and (ii) would be competitively harmful if publicly disclosed.]


















EXHIBIT D

--------------------------------------------------------------------------------






EXHIBIT E


Payor Account Information




[Certain information has been excluded from this exhibit because it is both (i)
not material and (ii) would be competitively harmful if publicly disclosed.]






EXHIBIT E

--------------------------------------------------------------------------------






EXHIBIT F


Hamlet Plant Spend Forecast



[Certain information has been excluded from this exhibit because it is both (i)
not material and (ii) would be competitively harmful if publicly disclosed.]




EXHIBIT F